NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0568n.06
                              Filed: July 7, 2005

                                           No. 04-3978

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ILANA G. ALESHIRE,                               )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )   ON APPEAL FROM THE UNITED
                                                 )   STATES DISTRICT COURT FOR THE
GENERAL MOTORS CORPORATION,                      )   NORTHERN DISTRICT OF OHIO
ROGER BROWNLEE; EDWARD SCOTT;                    )
ROY YANCEY,                                      )
                                                 )
       Defendants-Appellees.                     )




       Before: GIBBONS and COOK, Circuit Judges; PHILLIPS, District Judge.*


       PER CURIAM. Ilana Aleshire appeals the district court’s grant of summary judgment for

the defendants on various discrimination and harassment claims. Though the parties have requested

oral argument, this panel unanimously agrees it is unnecessary. Fed. R. App. P. 34(a)(2). After

reviewing the record, the parties’ briefs, and the applicable law, this court determines that no

jurisprudential purpose would be served by a panel opinion and affirms the district court for the

reasons well stated by District Judge Solomon Oliver, Jr., in his opinion.




       *
       The Honorable Thomas W. Phillips, United States District Judge for the Eastern District of
Tennessee, sitting by designation.